                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

 Joseph Thomas McQuatters,                                Civil Action No. 3:18-cv-2768-CMC
                       Plaintiff,
             vs.
                                                                         ORDER

 State of South Carolina by and thru its
 agents: City of Forest Acres Corporation;
 Judge Caroline Streater; Police Officer
 Francher; Carl L. Holloway; David L.
 Morrison; Frank Brunson; Shaun
 Greenwood; Marion Sealy,

                              Defendants.

       This matter is before the court on Plaintiff’s Complaint alleging Town of Forest Acres

Municipal Court “and all its actors are conducting an unlawful RICO operation against the people

of South Carolina,” as they are “private corporations masquerading as a Government entity.” ECF

No. 1. Plaintiff was ticketed by a Forest Acres police officer and pled nolo contendere to the

charge and paid a fine. Id.

       In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02 (B)(2) (D.S.C.), this

matter was referred to United States Magistrate Judge Paige J. Gossett for pre-trial proceedings

and a Report and Recommendation (“Report”). On October 29, 2018, the Magistrate Judge issued

a Report recommending this matter be summarily dismissed without prejudice and without

issuance and service of process for lack of subject matter jurisdiction. ECF No. 9. The Magistrate

Judge advised Plaintiff of the procedures and requirements for filing objections to the Report and

the serious consequences if he failed to do so. Plaintiff filed a letter with the court, acknowledging

receipt of mail from the United States District Court, but noting he refused it and returned it to the
court (although he “opened [it] by mistake”) because it “was addressed to a fictitious, non existent

two letter abbreviation and/or numbered area.” ECF No. 12. As the Report was initially sent to

an address “from previous cases,” as noted on the docket (see ECF No. 5), instead of the address

contained in the attachments to his Complaint, the court entered an Order directing re-service of

the Report at the address listed in the documents filed in support of the Complaint (ECF No. 15).

Plaintiff thereafter filed two documents: a “Mandatory Judicial Notice” regarding the alleged

removal of his state court criminal action (ECF No. 17) and another letter, nearly identical to the

one filed at ECF No. 12, again refusing and returning the copy of the Report (ECF No. 18).

       The Magistrate Judge makes only a recommendation to this court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with the

court. See Mathews v. Weber, 423 U.S. 261 (1976). The court is charged with making a de novo

determination of any portion of the Report of the Magistrate Judge to which a specific objection

is made. The court may accept, reject, or modify, in whole or in part, the recommendation made

by the Magistrate Judge or recommit the matter to the Magistrate Judge with instructions. See 28

U.S.C. § 636(b).

       The Report recommends Plaintiff’s federal claims be dismissed because federal

jurisdiction is lacking, as there is not complete diversity and the Complaint does not allege a claim

arising under the Constitution or federal statutes. ECF No. 9 at 3-4. The Report further notes

although Plaintiff “provides a list of constitutional amendments that he claims the defendants

violated,” he does not “make any factual allegations or argument that would plausibly show the

defendants violated Plaintiff’s constitutional rights.” Id. at 4.
                                                   2
          In his Complaint, although Plaintiff asserts Defendants violated his First, Fifth, Sixth,

Seventh, Eighth, Eleventh, Thirteenth, and Fourteenth Amendment rights under the United States

Constitution, he does not specify how Defendants did so, nor does he allege any facts detailing

any violation. Based on Plaintiff’s filing entitled “Mandatory Judicial Notice,” it appears Plaintiff

may be attempting to remove a “compulsory counterclaim” to his traffic ticket. 1 ECF No. 17. He

notes he removed to this court pursuant to 28 U.S.C. § 1443. Id. He also states “jurisdiction for

this action is brought under 18 U.S.C. 241 and 242 USC – Conspiracy against rights and

deprivation thereof and under Title 42, Sec. 1983, 1985, and 1986.” Id. at 2. Plaintiff also asks

the court to “explain what corrections I need to make.” Id.

          As Plaintiff refused and returned the mail containing the Report twice, despite re-mailing

to the address provided by Plaintiff in this action, there are no objections to consider. Plaintiff has

failed to plead facts sufficient to state a claim. As Plaintiff has failed to allege any facts to support

a federal claim, the court lacks jurisdiction and is unable to “explain what corrections (he needs)

to make.”




1
    Plaintiff claims he pled nolo contendre to the charge and paid a fine.
                                                    3
       After review of the record of this matter, the applicable law, and the Report and

Recommendation of the Magistrate Judge, the court adopts and incorporates the Report and

Recommendation by reference in this Order. Plaintiff’s Complaint is dismissed without prejudice

and without issuance and service of process.

       IT IS SO ORDERED.



                                               s/Cameron McGowan Currie
                                               CAMERON McGOWAN CURRIE
                                               SENIOR UNITED STATES DISTRICT JUDGE
Columbia, South Carolina
December 4, 2018




                                                 4
